IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF PUERTO RICO

IN RE
CASE NO. 18-05636/MCF
LUIS ANGEL POGGI FUENTES
MIGDALIA MILIAN SANTIAGO
CHAPTER 13
DEBTORS

 

APPLICATION FOR LEAVE TO RETAIN REAL ESTATE AGENT

TO THE HONORABLE COURT:
COME NOW, LUIS ANGEL POGGI FUENTE and MIGDALIA MILIAN

SANTIAGO, the Debtors in the above captioned case, through the undersigned attorney,
and respectfully state and pray as follows:

1. The Debtors seeks to employ Edgar J. Diaz of Diaz Realty, Urb. Veredas 390
Camino Las Trinitarias, Gurabo PR 00778-9688, to proceed with the sales of a real
property pertaining to the bankruptcy estate located at : Candelero Arriba Sector Los
Serranos, Humacao Puerto Rico 00791.

2. Edgar J. Diaz of Diaz Realty will be responsible of all selling and marketing efforts
and will conduct the sales of the aforementioned property in accordance to the notice of
sale to be filed with the Court.

3. To the best of the Debtors knowledge, the professional whose employment is
sought has no connection with the Trustee, the Debtors, the creditors, any parties in
interest, their respective attorneys or accountants, the Office of the US Trustee or any
person employed by said Office.

4. The Debtors further believes that in the discharge of Mr. Edgar J. Diaz’s duties,
the firm and its representative(s) will not hold any interest adverse to the herein Estate and

will be a disinterested person as defined by 11 U.S.C. §101 (14), 327.
Page-2-
Application for Authorization to Retain Counsel
Case No. 18-05636/MCFESL13

5. The proposed real estate agent will be paid for its services as follows: In the event
of a sale procured by Edgar J. Diaz/ Diaz Realty, in compliance with the terms, conditions,
and minimum price detailed in the notice of sale, Edgar J. Diaz/Diaz Realty will receive a
commission at the rate of 4.5% of the gross sale price. These commissions are to be paid by
the Estate, after notice and allowance by the Court.

WHEREFORE the Debtors respectfully requested an Order authorizing the
Debtors to retain the service Edgar J. Diaz of Diaz Realty, to act as Real Estate Agent for
the Debtors in the sale ofa real property located at: Candelero Arriba Sector Los Serranos,
Humacao Puerto Rico 00791, and for any further relief this Court deems just and proper

under the circumstances.

NOTICE

You are notified that within fourteen (14) days after service as evidenced
by the certification, and an additional three (3) days pursuant to Fed. R. Bank.
P. 9006(f) if you were served by mail, any party against whom this paper has
been served, or any other party to the action who objects to the relief sought
herein, shall serve and file an objection or other appropriate response to this
paper with the Clerk’s office of the U.S. Bankruptcy Court for the District of
Puerto Rico. If no objection or other response is filed within the time allowed
herein, the paper will be deemed unopposed and may be granted unless: (i) the
requested relief is forbidden by law; (ii) the requested relief is against public
policy; or (iii) in the opinion of the Court, the interest of justice requires
otherwise.

I HEREBY CERTIFY that a copy of this motion was filed with the Court using the
CM/ECF filing system which will send notice of same to all CM/ECF participants, including
to: Jose Ramon Carrion Morales, Esq., Chapter 13 Trustee and the US Trustee’s Office;
Monsita Lecaroz Arribas, Esq., Assistance US Trustee; I also certify that a copy of this
motion was sent to the Debtors Luis Angel Poggi Fuentes and Migdalia Milian Santiago, PO
Box 116 Yabucoa PR 00767, and to all creditors and all parties in interest (non CM/ECF

participants) as per matrix attached.
Page-2-
Application for Authorization to Retain Counsel
Case No. 18-05636/MCFESL13

RESPECTFULLY SUBMITTED.

In San Juan, Puerto Rico this 17‘ day of February, 2021.

 

 

/s/Luis Angel Poggi Fuentes /s/Roberto Figueroa Carrasquillo

LUIS ANGEL POGGI FUENTES ROBERTO FIGUEROA-CARRASQUILLO
USDC-PR #203614

/s{Migdalia Milian Santiago RFIGUEROA CARRASQUILLO LAW OFFICE PSC

MIGDALIA MILIAN SANTIAGO COUNSEL FOR DEBTORS

PO BOX 186 CAGUAS, PR 00726
TEL NO 787-744-7699; 787-963-7699
EMAIL rfc@rfigueroalaw.com
IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF PUERTO RICO
IN RE
CASE NO. 18-05636/MCF
LUIS ANGEL POGGI FUENTES
MIGDALIA MILIAN SANTIAGO CHAPTER 13

DEBTORS

STATEMENT UNDER PENALTY OF PERJURY
PURSUANT TO LBR-DPR 2014-1

I, Edgar J. Diaz of Diaz Realty, declare under penalty of perjury as follows:

1. That Iam a Real Estate Agent, License No. 4809 duly licensed by the Commonwealth of
Puerto Rico.

2. That I am the Real Estate Agent for the Debtors in the sale of a real property located at
Candelero Arriba Sector Los Serranos, Humacao Puerto Rico 00791, which property is property of
the Estate, in the above captioned case.

3. That I am the Real Estate Agent the Debtors is seeking to employ by the application to
which this Declaration is attached as Exhibit #1.

4, That I have more than 20-years of experience in the sales and leasing of residential and
commercial real properties, that I am qualified to serve as Real Estate Agent to the herein Debtors
and I am willing to accept employment on the basis set forth in the annexed application.

5. That my office is located at: Urb Veredas Camino Las Trinitarias 390 Gurabo PR 00778-
9688.

6. That to the best of my knowledge I hold no interest adverse to the above entitled estate and
I am a disinterested person as defined in 11 U.S.C.§101(14), nor am I, to the best of my knowledge,
related or otherwise connected with Debtors, the United States Trustee, Debtors , the United States

Trustee, Debtors counsel or any person employed by the Office of the United States Trustee other

party in interest.
7. That there is no agreement to share any compensation or reimbursement to be received by
any person or entity, that I will amend this statement immediately upon the learning that: (a) any of
the representations made herein are incorrect, or (b) there is any change of circumstance relating
thereto, and that I have reviewed the provisions of LBR 2016-1.

8. That the terms of compensation agreed to are as follows: a 4.5% commission of the gross
sales price. I have not received a retainer in this case.

I declare under penalty of perjury that the foregoing is true and correct, as provided in 28
USC Section 1746, to the best of my knowledge.

RESPECTFULLY SUBMITTED.

In San Juan, Puerto Rico this 17" day of February 2021.

/s/Edgar J Diaz

EDGAR J. DIAZ

REAL ESTATE AGENT/DIAZ REALTY
URB VEREDAS 390

GURABO PR 00778-9688

TEL. 787-486-4033
DIAZ REALTY LIC.4809
EDGAR J. DIAZ SOLA

URB.VEREDAS # 390 CAMINO LAS TRINITARIAS CEL. 787-486-4033
GURABO P.R. 00778-9688 edgarjdiaz@aol.com

EXPERIENCIA

DIAZ REALTY ENERO 2007 AL PRESENTE
VENTAS O ALQUILERES : RESIDENCIALES ,COMERCIALES ,INDUSTRIALES , TERRENOS .

RUDY HERNANDEZ REAL ESTATE JUNIO 2002
VENTAS O ALQUILERES : RESIDENCIALES ,COMERCIALES ,INDUSTRIALES ,TERRENOS

PROYECTO: BOSQUE VERDE, CAGUAS 18 RESIDENCIAS.

ADVANCE REALTY ENERO 1999
VENTAS O ALQUILERES :RESIDENCIALES 47,COMERCIALES 2,INDUSTRIALES 7,TERRENOS 6.

VILLA MARINA REALTY ENERO 1990

EL EXAMEN DE CORREDOR DE BIENES RAICES FUE TOMADO EN 27 DE DICIEMBRE DE 1989.
LA LICENCIA DE BIENES RAICES FUE RECIBIDA EN ENERO DEL 1990.

BRAZIL IMPORTS 1991

ADMINISTRADOR Y REPRESENTANTE EXCLUSIVO DE LINEAS DE ROPA DE PLAYA PARA PUERTO RICO Y ISLAS
VIRGENES.

OSMAR &ASSOCIATES 1989 AL 1991
EJECUTIVO DE CUENTAS.VENTAS A NEGOCIOS COMERCIALES DE PROMOCION, DISENOS GRAFICOS E IMPRESOS.
EDUCACION Y ENTRENAMIENTOS

UNIVERSIDAD DE PUERTO RICO HUMACAO,PR. 1995
BACHILLERATO EN ADMINISTRACION DE EMPRESAS

QUALITY SALES REPRESENTATIVE SAN JUAN PR.1998
CERTIFICACION DE REPRESENTANTE MEDICO
Label Matrix for local noticing
0104-3

Case 18-05636-MCF13

District of Puerto Rico

Old San Juan

Tue Feb 16 12:43:17 AST 2021

Alejandro Bellver Espinosa Esq.

Bufete Bellver Espinosa Cond El Centro
500 Ave Munoz Rivera Ste 801

San Juan, PR 00918-3331

Banco Popular de Puerto Rico Special Loans
Special Loans Department (749)
PO Box 362708, San Juan, PR 00936-2708

U.S, Department of Education
c/o FedLoan Servicing

P.O. Box 69184

Harrisburg, PA 17106-9184

LUIS ANGEL POGGI FUENTES
PO BOX 116
YABUCOA, PR 00767-0116

ROBERTO FIGUEROA CARRASQUILLO
PO BOX 186
CAGUAS, PR 00726-0186

BANCO POPULAR PR - SPECIAL LOANS
PO BOX 362708
SAN JUAN, PR 00936-2708

Banco Popular de Puerto Rico
PO Box 362708
San Juan, PR 00936-2708

Fedloan
PO Box 60610
Harrisburg, PA 17106-0610

WESTGATE RESORTS

CFI RESORTS MANAGEMENT INC
2801 OLD WINTER GARDEN RD
OCOEE FL 34761-2965

MIGDALIA MILIAN SANTIAGO
PO BOX 116
YABUCOA, PR 00767-0116

End of Label Matrix

Mailable recipients 15
Bypassed recipients 0
Total 15

US Bankruptcy Court District of P.R.
Jose V Toledo Fed Bldg & US Courthouse
300 Recinto Sur Street, Room 109

San Juan, PR 00901-1964

Banco Popular de Puerto Rico
PO Box 71375
San Juan, PR 00936-8475

Sears/Cbna
PO Box 6189
Sioux Falls, SD 57117-6189

JOSE RAMON CARRION MORALES
PO BOX 9023884
SAN JUAN, PR 00902-3884

MONSITA LECAROZ ARRIBAS
OFFICE OF THE US TRUSTEE (UST)
OCHOA BUILDING

500 TANCA STREET SUITE 301
SAN JUAN, PR 00901
